DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hemavathy Perumal on 19, 21, 26 July 2021.
The application has been amended as follows: 

IN THE CLAIMS:

Claims 1, 6, and 11 have been amended as follows:

Claim 1 (currently amended): A method comprising:
partitioning a map of available air space within a control zone into multiple multi-dimensional cell structures, wherein the multiple multi-dimensional cell structures are defined by a tree data structure comprising a plurality of nodes, and each node of the tree data structure corresponds to one or more of the multiple multi-dimensional cell structures and comprises an interval of a dimension of the available air space; 

in response to an increase in frequency of conflicts within the control zone, repartitioning at least one of the multiple multi-dimensional cell structures by splitting a leaf node of the tree data structure into multiple leaf nodeswhen a corresponding measure of activity of the leaf node exceeds a first pre-determined threshold; and
in response to a decrease in the frequency of conflicts within the control zone, merging at least two of the multiple multi-dimensional cell structures by merging at least two leaf nodes of the tree data structure into one leaf nodewhen a corresponding measure of activity of each of the at least two leaf nodes is less than a second pre-determined threshold;
locking, on behalf of a drone when no conflicts exist with other drones, one or more of the multiple multi-dimensional cell structures available for locking; and
controlling flight of the drone within the control zone based on a flight plan comprising the one or more multi-dimensional cell structures locked on behalf of the drone;
wherein, in the method, at least one leaf node of the tree data structure maintains a list that includes one or more active multi-dimensional cell structures for which a lock has been placed on behalf of the drone.


Claim 6 (currently amended): A system comprising a computer processor, a computer-readable hardware storage medium, and program code embodied with the computer-readable hardware storage medium for execution by the computer processor to implement a method comprising:
partitioning a map of available air space within a control zone into multiple multi-dimensional cell structures, wherein the multiple multi-dimensional cell structures are defined by a tree data structure comprising a plurality of nodes, and each node of the tree data structure corresponds to one or more of the multiple multi-dimensional cell structures and comprises an interval of a dimension of the available air space; 
reducing air traffic congestion within the control zone by: 
in response to an increase in frequency of conflicts within the control zone, repartitioning at least one of the multiple multi-dimensional cell structures by splitting a leaf node of the tree data structure into multiple leaf nodeswhen a corresponding measure of activity of the leaf node exceeds a first pre-determined threshold; and
in response to a decrease in the frequency of conflicts within the control zone, merging at least two of the multiple multi-dimensional cell structures by merging at least two leaf nodes of the tree data structure into one leaf nodewhen a corresponding measure of activity of each of the at least two leaf nodes is less than a second pre-determined threshold;
locking, on behalf of a drone when no conflicts exist with other drones, one or more of the multiple multi-dimensional cell structures available for locking; and
controlling flight of the drone within the control zone based on a flight plan comprising the one or more multi-dimensional cell structures locked on behalf of the drone;
wherein, in the method, at least one leaf node of the tree data structure maintains a list that includes one or more active multi-dimensional cell structures for which a lock has been placed on behalf of the drone.


Claim 11 (currently amended): A non-transitory computer program product comprising a computer-readable hardware storage device having program code embodied therewith, the program code being executable by a computer to implement a method comprising:
partitioning a map of available air space within a control zone into multiple multi-dimensional cell structures, wherein the multiple multi-dimensional cell structures are defined by a tree data structure comprising a plurality of nodes, and each node of the tree data structure corresponds to one or more of the multiple multi-dimensional cell structures and comprises an interval of a dimension of the available air space; 
reducing air traffic congestion within the control zone by: 
in response to an increase in frequency of conflicts within the control zone, repartitioning at least one of the multiple multi-dimensional cell structures by splitting a leaf node of the tree data structure into multiple leaf nodeswhen a corresponding measure of activity of the leaf node exceeds a first pre-determined threshold; and
in response to a decrease in the frequency of conflicts within the control zone, merging at least two of the multiple multi-dimensional cell structures by merging at least two leaf nodes of the tree data structure into one leaf nodewhen a corresponding measure of activity of each of the at least two leaf nodes is less than a second pre-determined threshold;
locking, on behalf of a drone when no conflicts exist with other drones, one or more of the multiple multi-dimensional cell structures available for locking; and
controlling flight of the drone within the control zone based on a flight plan comprising the one or more multi-dimensional cell structures locked on behalf of the drone;
wherein, in the method, at least one leaf node of the tree data structure maintains a list that includes one or more active multi-dimensional cell structures for which a lock has been placed on behalf of the drone.


Allowable Subject Matter
Claims 1 to 15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not reveal or render obvious the method, system, or non-transitory computer program product as recited in claims 1, 6, and 11, wherein (in combination with the other recited steps, elements, and limitations) for example, the method includes, in response to an increase in frequency of conflicts within the control zone, repartitioning at least one of the multiple multi-dimensional cell structures by splitting a leaf node of the tree data structure into multiple leaf nodes when a corresponding measure of activity of the leaf node exceeds a first pre-determined threshold; and in response to a decrease in the frequency of conflicts within the control zone, merging at least two of the multiple multi-dimensional cell structures by merging at least two leaf nodes of the tree data structure into one leaf node when a corresponding measure of activity of each of the at least two leaf nodes is less than a second pre-determined threshold, and wherein for example, in the method, at least one leaf node of the tree data structure maintains a list that includes one or more active multi-dimensional cell structures for which a lock has been placed on behalf of the drone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 9 to 16 of the Remarks, filed 30 June 2021, with respect to the claim objection, the claim rejections under 35 U.S.C. 103, and the non-statutory type double patenting rejections have been fully considered and are, in conjunction with the Examiner’s Amendment and the filed Terminal Disclaimer (see below), persuasive.  Therefore, the objection and rejections have been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 19 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent Application 16/427180 and United States Patent 10,417,917 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667